Citation Nr: 0011386	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-32 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1943 to March 
1944.  She died on March [redacted], 1994.  The appellant is 
the veteran's widower.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs denied DIC benefits under the provisions 
of 38 U.S.C.A. § 1151.  The Board has remanded this case on 
three prior occasions.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1994 due to pneumonia 
due to (or as a consequence of) chronic obstructive pulmonary 
disease.

2.  No competent medical evidence has been presented or 
secured showing that the causes of the veteran's death can be 
related to her VA medical treatment, to include treatment 
during her terminal VA hospitalization in February- March 
1994.


CONCLUSION OF LAW

The claim of entitlement to DIC benefits under the provisions 
of 38 U.S.C. § 1151 is not well grounded, and there is no 
further duty to assist the appellant in the completion of his 
application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was hastened, 
or caused by, medical treatment provided at the James A. 
Haley VA Hospital.  He alleges that she died as a result of a 
morphine- induced coma and failure on the part of VA 
physicians to perform all medical treatment possible to save 
her life.  In this respect, he contends that a VA nurse told 
him that a large dose of morphine had caused her to slip into 
a coma.  He also indicates that he advised VA physicians to 
undertake all efforts to resuscitate the veteran unless she 
experienced heart failure, and he denied informing her 
treating physicians to allow her to expire with a "minimum" 
of medical intervention.  

In making his claim, the appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, he must present 
a claim which is not inherently implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

The veteran's death certificate, dated on March [redacted], 1994, 
indicates that she died at James A. Haley VA Hospital on 
March [redacted], 1994 at 8:35 a.m.  The cause of her death was 
listed as pneumonia due to (or as a consequence of) chronic 
obstructive pulmonary disease (COPD).  The probable manner of 
death was determined to be by "natural" causes.

In pertinent part, the appellant was seen at the emergency 
room at James A. Haley VA Hospital following a fall injury on 
or about February 13, 1994.  She was diagnosed and treated 
with a rib contusion.  On February 15, 1994, she returned to 
the hospital with complaint of right- sided pain, difficulty 
moving, increasing weakness and mental status changes.  Her 
intake evaluation noted her prior medical history which 
included mitral valve (MV) replacement times two with a St. 
Jude's valve, congestive heart failure (CHF), chronic atrial 
fibrillation, aortic stenosis since May 1993 with tricuspid 
regurgitation (not candidate for replacement), COPD, Bell's 
palsy due to MV replacement, multiple urinary tract 
infections (UTI) and urosepsis in May 1993, coronary artery 
disease (CAD) with stable angina and stress urinary 
incontinence worse with Lasix.  It was noted that the veteran 
was allergic to codeine, and that propoxyphene was to be used 
for pain.  Her previous VA clinical records revealed 
extensive inpatient and outpatient treatment for the above- 
mentioned conditions which, according to a June 1993 
discharge summary following treatment for right lower lobe 
pneumonia and mild congestive heart failure exacerbation, 
were considered life- threatening in nature.  

Initial examination at the time of admission revealed an 
assessment of status post fall most likely secondary to leg 
weakness with possible other causes identified as hypovolemia 
secondary to dehydration from Lasix and Zaroxolyn as 
indicated by elevated blood area nitrogen (BUN), hypotension 
acutely after taking Isordil, decreased cerebral perfusion 
secondary to aortic stenosis and CAD, and reduced cardiac 
output secondary to CHF.  Other significant findings at the 
time of admission included CHF, dyspnea, and urinary stress 
incontinence.  A computerized tomography (CT) scan was 
without evidence of intracranial bleed, physical examination 
was negative for neurological deficits and x- ray examination 
showed no evidence of rib fractures.  A chest x- ray revealed 
cardiomegaly with CHF and pulmonary edema.

Over the course of the next several weeks, the appellant was 
treated with intravenous antibiotics due to Enterococcal 
pneumonia and urinary tract infection (UTI).  She had 
episodes of hypernatremia, hemoccult positive stool with 
melena, and vomiting of blood clots.  She and her husband 
agreed that aortic valvuloplasty surgery would pose too much 
of a risk and that conservative medical treatment was the 
best option.  Subsequent x- ray examinations revealed the 
development of extensive bilateral pulmonary infiltrates 
indicative of pneumonia superimposed on CHF or possible adult 
respiratory distress syndrome (ARDS).  Her medical condition 
progressively deteriorated with her primary complaint of a 
worsening of her shortness of breath.

On March 12, 1994, the appellant was transferred to the 
coronary care unit (CCU) with an assessment of valvular heart 
disease with severe aortic stenosis (AS), moderate aortic 
regurgitation, mild left ventricular systolic dysfunction, 
and chronic atrial tachycardia with pulmonary edema 
exacerbated by concomitant pneumonia.  At this time, she 
discussed with her physician her desire to be intubated if 
necessary, but her and her husband did not want prolonged 
resuscitation.  The next day, she told her attending 
cardiologist that she did not wish to have cardiopulmonary 
resuscitation (CPR) performed, but wished all other medical 
and comfort measures (non- invasive or ET tubing per her 
husband).  The cardiologist recommended morphine for the 
sedative and musculo- relaxant effects, provided she was not 
allergic.  A notation of "in case of cardiac arrest, do no 
resuscitate" was placed in her clinical file.

On March 14, 1994, the appellant's breath became somewhat 
labored, she was not verbalizing and was barely moving her 
head.  She had a positive withdrawal from pain.  Pulse 
oximeter (OX), laboratories and Lasix treatment was 
discontinued, and the appellant understood her death was 
imminent.  On the morning of March [redacted], her respirations 
became agonal and her heart rate decreased.  She died at 8:35 
a.m. that morning.

As noted above, the appellant contends that he is entitled to 
DIC benefits under the provisions of 38 U.S.C.A. § 1151.  The 
current provisions of 38 U.S.C.A. § 1151, which require that 
entitlement to benefits for any injury or disease resulting 
from VA treatment be established by proof of fault or 
accident on the part of VA, only apply to claims filed on or 
after October 1, 1997.  VA O.G.C. PREC. 01-99 (February 16, 
1999).  See generally Brown v. Gardner, 513 U.S. 115 (1994).  
The appellant's claim, which was initially adjudicated in 
June 1995, is governed by the former provisions of 38 
U.S.C.A. § 1151 which, in pertinent part, provided that:

"Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical 
treatment, ... and not the result of such 
veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability ..., disability or death 
compensation... shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service- connected."

The enabling regulation in effect in May 1995, 38 C.F.R. § 
3.358, provided, in pertinent part, that:

"Compensation is not payable for the necessary 
consequences of medical or surgical treatment 
or examination properly administered with the 
express or implied consent of the veteran ...  
'Necessary consequences' are those which are 
intended to result from, or where intended to 
result from, the examination or medical or 
surgical treatment administered.  Consequences 
otherwise certain or intended to result from a 
treatment will not be considered uncertain or 
unintended solely because it had not been 
determined at the time consent was given 
whether that treatment would in fact be 
administered."

38 C.F.R. § 3.358(c)(3) (1995).

A well grounded claim under the previous version of 38 
U.S.C.A. § 1151 essentially requires medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment and medical evidence of a nexus 
between that asserted injury or disease and the cause(s) of 
the veteran's death.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).  These requirements may be satisfied under 38 C.F.R. 
§ 3.303(b) by (a) evidence that a condition was "noted" 
during treatment; (b) evidence showing post- treatment 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the cause of 
death and the post- treatment symptomatology.  Id.  See also 
Gardner, 115 S.Ct. at 556 n3 (previous version of 38 U.S.C.A. 
§ 1151 requires proof of a causal connection between VA 
medical treatment and additional disability).

In this case, the medical evidence of record shows that the 
appellant was admitted to VA on February 1994 with a history 
of COPD, recurrent UTI's, and cardiovascular disease, to 
include CHF, chronic atrial fibrillation, aortic stenosis 
with tricuspid regurgitation and CAD.  These conditions had 
been deemed life- threatening since 1993.  At the time of 
admission, she was diagnosed with cardiomegaly with CHF, 
pulmonary edema, dyspnea and urinary stress incontinence, and 
possible diagnoses of leg weakness, hypovolemia, hypotension, 
decreased cerebral perfusion secondary to aortic stenosis and 
CAD, and reduced cardiac output secondary to CHF.  
Thereafter, she developed pneumonia superimposed on CHF and 
succumbed to pneumonia on March 15, 1994.  There is no 
competent evidence of record showing that the veteran 
incurred additional disability as a result of her VA 
treatment during this time and/or competent medical evidence 
that establishes a link between her hospitalization and the 
cause of her death.

In this case, the appellant has provided his opinion that VA 
medical treatment was responsible for the cause, or 
hastening, of the veteran's death, and he has specifically 
alleged that she was improperly medicated for control of pain 
in the last days of her life.  He has, however, provided no 
competent evidence of improper medical treatment on the part 
of VA.  As a layperson, he is not considered competent to 
provide opinion on what are essentially questions of medical 
judgment.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Careful review of the terminal hospital records shows that 
the veteran received conservative medical treatment for 
multiple medical conditions considered life- threatening as 
early as June 1993, and that such treatment was consistent 
with the documented wishes of the veteran and her family.

In the absence of medical evidence showing that the causes of 
the veteran's death are related to her VA medical treatment, 
the appellant's claim for entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1151 must be denied as not 
well grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) 
(en banc) (disallowance of a claim as not well grounded 
amounts to a disallowance of the claim on the merits based on 
insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application for the claim on appeal.  In this 
respect, the RO has issued a Statement of the Case (SOC) and 
subsequent Supplemental Statements of the Case (SSOC) which 
have notified him of the reasons and basis for the denial of 
his claim.  His representative has argued that the claim on 
appeal should be remanded as the RO has failed to re- 
adjudicate the claim and issue an SSOC following the most 
recent Board remand in September 1999.  Although it indeed 
appears that the RO has not issued an SSOC subsequent to the 
Board's September 1999 remand, the Board nevertheless finds 
that no prejudice results to the appellant in the Board 
adjudicating this claim.  See VA O.G.C. Prec. 16-92 (July 24, 
1992).  In this respect, the RO's SSOC in December 1998 
reflects that the RO reviewed the veteran's inpatient 
treatment reports from the time period from 1990 to 1994.  
The Board remanded the case in September 1999 due to the RO's 
failure to associate such records with the claims folder.  
Thus, the RO has already adjudicated the claim with 
consideration given to all the evidence of record.

Additionally, the Board discerns no additional sources of 
relevant information which may be obtainable concerning the 
present claim.  In this respect, the appellant argues that 
the RO has failed to obtain the veteran's records relating to 
her prescription of morphine during the course of her 
hospital stay.  However, the Board notes that "Doctor's 
Orders" and medication records reflecting the medications 
given to the veteran during her hospital stays are of record. 
Additionally, there is no duty to obtain a statement from the 
VA nurse who allegedly informed the appellant that the 
veteran was placed in a morphine- induced coma.  See Hicks v. 
West, 12 Vet.App. 86 (1998) (no duty to assist in obtaining 
medical evidence which, if presumed true, would be 
insufficient to well ground claim.)  Accordingly, the Board 
is satisfied that the obligation imposed by section 5103(a) 
has been satisfied.  See generally Wood v. Derwinski, 1 
Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

